Exhibit 99 FOR IMMEDIATE RELEASE RPC, Inc. to Present at the Morgan Stanley 2009 Energy Conference ATLANTA, July 7, 2008 RPC Incorporated (NYSE: RES) announced today that it will present at the Morgan Stanley 2009 Energy Conference in New York on July 8, 2009 at 8:40 a.m. Eastern Daylight Time. The presentation will provide a corporate overview, highlight the services RPC provides and discuss the most recently published financial results.Management's remarks will be available in real time directly from RPC’s investor website, http://www.rpc.net for a period of 30 days following the presentation. RPC, an oil and gas services company, provides a broad range of specialized oilfield services and equipment primarily to independent and major oilfield companies engaged in the exploration, production and development of oil and gas properties throughout the United States, including the Gulf of Mexico, mid-continent, southwest and Rocky Mountain regions, and in selected international markets.RPC’s investor Web site can be found on the Internet at http://www.rpc.net. For more information about RPC, Inc. and/ or this presentation, please contact: Jim Landers V.P.
